     Case:04-00706-SEK13 Doc#:10 Filed:05/10/04 Entered:05/10/04 00:00:00                  Desc:
                         Converted from NIBS Page 1 of 1
 1
                           IN THE UNITED STATES BANKRUPTCY COURT FOR
 2                                THE DISTRICT OF PUERTO RICO
 3
      IN THE MATTER OF:
 4
      RODRIGUEZ ORTIZ, BENNY                          CASE NO. 04-00706 SEK
 5
                                                      Chapter 13
 6
      XXX-XX-0963
 7
                                                      FILED & ENTERED ON 5/10/2004
 8
                       Debtor(s)
 9
                                               O R D E R
10

11         For   the   reasons   stated   in   the   Trustee's   Motion   to   Dismiss   filed   on
12
     3/16/2004, which has not been opposed, this case is hereby dismissed.
13
           The Clerk will close all proceedings, vacate any hearing date and notify
14
     this Order.
15
            The Clerk will give notice of this Order.
16
            GIVEN in San Juan, Puerto Rico, 10 day of May, 2004.
17

18

19
                                                                   Sara E. De Jesus
20                                                               U.S. Bankruptcy Judge
     C:   ALL CREDITORS
21        DEBTOR (S)
          ROBERTO FIGUEROA CARRASQUILL
22        ALEJANDRO OLIVERAS RIVERA
23

24

25

26

27

28

29

30

31

32

33
